PER CURIAM.
The appellant contends that the case of Duke Power Company v. Bell, 156 S. C. 299, 152 S. E. 865, should be overruled, or held to apply only to the particular facts of that case; and on the petition of the appellant, we granted to him the right to criticize and argue against the holding in said case. However, no sound reason has been advanced why the Duke Power Compansy-Bell case should be overruled, and not here followed.
Being satisfied with the decree of the Honorable L. D. Lide, Judge of the Twelfth Judicial Circuit, we direct that his said decree be published as the opinion of this Court.
Affirmed.
Baker, C. J., and Pish burns, Stukes, Taylor, and Oxner, JJ., concur.